Case: 16-16647   Date Filed: 09/27/2017   Page: 1 of 14


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                             No. 16-16647
                         Non-Argument Calendar
                       ________________________

               D.C. Docket No. 3:16-cr-00003-TCB-RGV-14



UNITED STATES OF AMERICA,

                                                      Plaintiff - Appellee,

                                   versus

KEWANDA LOVE,

                                                      Defendant - Appellant.

                       ________________________

               Appeals from the United States District Court
                   for the Northern District of Georgia
                      ________________________

                            (September 27, 2017)

Before JORDAN, ROSENBAUM and JILL PRYOR, Circuit Judges.

PER CURIAM:
              Case: 16-16647     Date Filed: 09/27/2017    Page: 2 of 14


      Kewanda Love appeals her 60-month sentence imposed after she pled guilty

to attempting to distribute methamphetamine and to extortion under the Hobbs Act.

Love requests that we vacate her sentence because it is both procedurally and

substantively unreasonable. After careful review, we affirm Love’s sentence and

remand to the district court for the limited purpose of correcting a clerical error in

the judgment.

                         I.    FACTUAL BACKGROUND

A.    Love’s Criminal Offense

      Love, a corrections officer with the Georgia Department of Corrections, was

arrested in a reverse sting operation after she transported seven kilograms of a

substance that she believed to be methamphetamine. The reverse sting operation

was conducted by federal law enforcement to target corrections officers willing to

facilitate drug trafficking.

      Although Love had no previous involvement transporting drugs, she agreed

to assist a person who she believed was a high-level drug trafficker in transporting

methamphetamine. In fact, the person was a confidential human source (CHS)

working with federal law enforcement. Love assisted the CHS by twice

participating in the transport of what she believed to be methamphetamine while

wearing her corrections officer uniform. Before each transaction, Love had the

opportunity to back out, but decided to participate because she needed the money.


                                           2
             Case: 16-16647     Date Filed: 09/27/2017   Page: 3 of 14


      In the first transaction, Love and another corrections officer met the CHS in

a parking lot in Locust Grove, Georgia. When the two officers entered the CHS’s

vehicle, he paid Love $1,500, gave her a backpack containing a substance that she

believed was methamphetamine, and directed the officers to deliver it to another

vehicle located in Griffin, Georgia. Love and the other officer delivered the

backpack as directed.

       In the second transaction, Love and two other corrections officers met the

CHS in Locust Grove. When the officers entered the CHS’s vehicle, he paid Love

$1,500 and gave a backpack containing a substance that Love believed to be

methamphetamine to one of the other corrections officers. Love and the other

officers delivered the backpack according to the CHS’s directions. In both

transactions, Love wore her uniform because she was told and believed that doing

so would protect the drug deals from local law enforcement.

      After federal law enforcement completed a number of similar reverse sting

operations with other corrections officers, Love and dozens of other officers were

indicted. Love was charged by a grand jury with two counts of attempting to

distribute methamphetamine, in violation of 21 U.S.C. §§ 846, 841(a)(1), and

841(b)(1)(C), as well as 18 U.S.C.§ 2, and two counts of Hobbs Act extortion for

accepting bribes, in violation of 18 U.S.C. § 1951(a).




                                         3
               Case: 16-16647    Date Filed: 09/27/2017    Page: 4 of 14


       Love pled guilty to the four charged offenses without a plea agreement. At

the plea hearing, the government described the offenses as involving Love’s

acceptance of $3,000 to transport a total of seven kilograms of what she believed to

be methamphetamine. Love agreed that this was an accurate description of her

offenses. She also acknowledged that by pleading guilty, she was waiving her

right to a jury trial.

B.     Love’s Sentencing

       After Love pled guilty, the probation office prepared a presentence

investigation report (“PSR”). To calculate Love’s base offense level under the

Sentencing Guidelines, the PSR divided her offenses into two groups: one for the

drug offenses and one for the extortion offenses. In calculating her base offense

level for the drug offenses, the PSR found Love responsible for a total of seven

kilograms of methamphetamine. Based on this drug quantity, the PSR calculated a

base offense level of 34. See U.S.S.G § 2D1.1(c)(3). The PSR then applied a two-

level increase because Love had abused her position of trust as a corrections

officer, making the offense level for the drug offenses 36.

       The PSR then calculated the base offense level for the extortion offenses as

14. See U.S.S.G. § 2C1.1. The PSR applied a two-level increase for Love’s

accepting multiple bribes and a four-level increase for her status as a public official

in a sensitive position, for a total offense level of 20. Because the extortion


                                           4
              Case: 16-16647    Date Filed: 09/27/2017    Page: 5 of 14


offenses were committed for purposes of facilitating the drug offenses, the PSR

then adjusted the offense level for the extortion offenses to 36. See U.S.S.G.

§ 2C1.1(c)(1). The PSR then applied a three-level decrease for Love’s acceptance

of responsibility, making her offense level 33.

      The PSR calculated that Love’s offense level and criminal history category

of I resulted in a recommended range of 135-168 months’ imprisonment. The PSR

noted that a downward departure or variance could be warranted to avoid

sentencing disparities between Love’s sentence and the sentences of other

corrections officers who committed similar offenses.

      Before sentencing, Love filed written objections challenging the PSR’s

calculation of her base offense level. Love asserted that the weight of the

controlled substance should be zero because the government manipulated the drug

weight in the reverse sting operation, and she never transported any actual

methamphetamine. The district court rejected these arguments and calculated her

base offense level as 34. The court found that the government had not engaged in

sentencing manipulation, but indicated that it would take into account the nature of

the reverse sting operation in crafting a reasonable sentence.

      The district court then considered a downward adjustment for acceptance of

responsibility. See U.S.S.G §3E1.1(a),(b). Although the government agreed that

Love was entitled to a two-level downward adjustment for acceptance of


                                          5
              Case: 16-16647      Date Filed: 09/27/2017    Page: 6 of 14


responsibility, it declined to move for a full three-level adjustment. The

government explained that in its view Love was now frivolously contesting the

type and weight of the drug involved in the offense. The court then applied a two-

level decrease, resulting in an offense level of 32.

      Love’s offense level and criminal history category of I resulted in a

guidelines range of 121-151 months’ imprisonment. After the court calculated the

guidelines range, the government proposed that the district court apply a

downward variance of 35 percent of the low end of the range, resulting in a 78-

month sentence. After considering the parties’ arguments, the PSR, and the

sentencing factors set forth in 18 U.S.C. § 3553(a), the court imposed a 60-month

sentence. This is Love’s appeal.

                         II.    STANDARD OF REVIEW

      On appeal, we review purely legal questions de novo, and a district court’s

application of the Sentencing Guidelines to the facts with due deference. United

States v. Rodriguez-Lopez, 363 F.3d 1134, 1137 (11th Cir. 2004). We review a

district court’s factual findings for clear error and will only disturb them if left with

a definite and firm conviction that a mistake has been committed. Id. We review

the substantive reasonableness of the sentence for abuse of discretion. Gall v.

United States, 552 U.S. 38, 51 (2007).




                                           6
              Case: 16-16647     Date Filed: 09/27/2017    Page: 7 of 14


                                 III.   ANALYSIS

      Sentencing is a two-step process, requiring the district court to (1) correctly

calculate the guidelines range and (2) consider the factors under 18 U.S.C.

§ 3553(a) to determine a reasonable sentence. United States v. Talley, 431 F.3d
784, 786 (11th Cir. 2005). Love argues that her sentence is procedurally

unreasonable because the district court erred in calculating her guidelines range

and substantively unreasonable because the court improperly weighed the

§ 3553(a) factors. For the reasons that follow, we hold that the district court did

not abuse its discretion in sentencing Love.

A.    The District Court Did Not Abuse Its Discretion in Calculating Love’s
      Guidelines Range.

      Love argues that her sentence is procedurally unreasonable because the

district court erred in calculating her guidelines range by treating her offenses as

involving seven kilograms of methamphetamine and by failing to give her an

additional one-point reduction for acceptance of responsibility. We consider these

arguments in turn.

      1.     The District Court Used the Proper Drug Quantity.

      Love argues that the district court miscalculated her guidelines range

because it improperly treated her offenses as involving seven kilograms of

methamphetamine. She claims that the district court should have treated the

offenses as involving no methamphetamine because (1) the government engaged in
                                           7
             Case: 16-16647     Date Filed: 09/27/2017   Page: 8 of 14


sentencing factor manipulation in the reverse sting operation by controlling the

drug type and amount involved in the offenses, and (2) she never transported any

actual methamphetamine.

      First, we consider Love’s argument that the government engaged in

sentencing factor manipulation. “[S]entencing factor manipulation occurs when

the government’s manipulation of a sting operation, even if insufficient to support

a due process claim, requires that the manipulation be filtered out of the sentencing

calculus.” United States v. Ciszkowski, 492 F.3d 1264, 1270 (11th Cir. 2007). A

claim of sentencing factor manipulation does not focus on the defendant’s

predisposition to commit the crime but instead on the government’s conduct. See

United States v. Sanchez, 138 F.3d 1410, 1414 (11th Cir. 1998). Although we

have never held that sentencing factor manipulation warrants vacating a sentence,

we have suggested in dicta that the government’s actions in a reverse sting

operation could constitute sentencing factor manipulation if the defendant can

show that the government engaged in “extraordinary misconduct.” Id. Love has

not met this heavy burden.

      Love argues that the government engaged in sentencing factor manipulation

by setting up a reverse sting operation, which allowed the government to control

the drug quantity and amount involved in the offenses. But this argument is

foreclosed by our precedent. See Sanchez, 138 F.3d at 1414.


                                          8
                Case: 16-16647       Date Filed: 09/27/2017       Page: 9 of 14


       In Sanchez, the government created a reverse sting operation in which the

defendants agreed to steal drugs from a stash house where they believed significant

quantities of cocaine and marijuana were stored. Id. at 1412. After the defendants

were convicted of conspiring to possess with intent to distribute controlled

substances and sentenced based on the quantities of drugs that they believed were

stored in the stash house, they argued that their sentences should be vacated

because the government had engaged in sentencing factor manipulation by creating

a fictitious offense that involved a large amount of drugs. Id. But we explained

that a reverse sting operation generally was an acceptable means of investigation.

Accordingly, we concluded that the government had not engaged in sentencing

manipulation when it chose to have the reverse sting operation involve a large

quantity of drugs. Id.

       Sanchez dictates that the government did not engage in sentencing factor

manipulation here by controlling the quantity and type of drug involved in Love’s

offenses here.1 This prior panel precedent forecloses Love’s sentencing factor


       1
          In Ciszkowski, we suggested that extraordinary circumstances constituting sentence
factor manipulation could exist if in a reverse sting operation the government added an element
to the offense that enhanced the criminal sentence in a way that was “completely unrelated to the
accompanying criminal act.” 492 F.3d at 1270. We provided as an example the government’s
giving a defendant an undetectable silent weapon, which would expose him to an enhanced
sentence, if the firearm or silencer were completely unrelated to the underlying crime. Id. But
this reasoning does not support the conclusion that extraordinary circumstances are present here,
where the government’s alleged outrageous conduct—selecting the quantity and drugs
involved—was directly related to the criminal act involved in the reserve sting operation to
expose corrections officers who would agree to traffic drugs for money.

                                                9
               Case: 16-16647       Date Filed: 09/27/2017       Page: 10 of 14


manipulation defense. See United States v. Jordan, 635 F.3d 1181, 1189 (11th Cir.

2011) (“We are bound by prior panel decisions unless or until we overrule them

while sitting en banc, or they are overruled by the Supreme Court.”). 2

       Second, Love contends that the district court erred in calculating her

guidelines range based on the offenses involving seven kilograms of

methamphetamine because Love never actually transported any illegal substances.

But Love admitted at the plea hearing that she had attempted to distribute seven

kilograms of methamphetamine and thus admitted the amount and type of drugs

involved in the offense. Moreover, the Guidelines make clear that in a reverse

sting operation, the agreed upon quantity of the drug should be used, even if the

amount delivered is different. See U.S.S.G. § 2D1.1, cmt. 5. Consistent with the

commentary to § 2D1.1, we conclude that the district court properly calculated the

       2
          Love also raises related arguments that in planning the sting operation, the government
engaged in outrageous conduct that violated her due process rights and constituted sentencing
entrapment. These arguments are also foreclosed. Although we recognize a defense of
outrageous conduct, which “focuses on the tactics employed by law enforcement officials to
obtain a conviction for conduct beyond the defendant’s disposition,” the remedy for this defense
is dismissal of the indictment. Sanchez, 138 F.3d at 1413. Because Love pled guilty and waived
her right to challenge her conviction, her challenge is precluded. But even if the challenge was
not precluded by her plea, we cannot say the government engaged in outrageous conduct. Love
may have been motivated by a need for money. But she voluntarily engaged in illegal conduct
when she agreed to transport two backpacks that she believed contained methamphetamine to
assist a drug trafficker. As such, we cannot say that the government obtained a conviction for
conduct beyond Love’s disposition.
        Regarding Love’s sentencing entrapment claim, sentencing entrapment is the claim that a
defendant, although predisposed to commit a lesser offense, is entrapped into committing a
greater offense subject to greater punishment.” Id. at 1414 (internal quotation marks omitted).
We have previously held that sentencing entrapment is not a viable defense. Id. This prior panel
precedent forecloses Love’s sentencing entrapment defense. See Jordan, 635 F.3d at 1189.

                                               10
             Case: 16-16647     Date Filed: 09/27/2017   Page: 11 of 14


drug quantity involved in the offense, even though Love never transported any

methamphetamine.

      2.     The District Court Did Not Err in Declining to Reduce Love’s
             Sentence by an Additional Point for Acceptance of Responsibility.

      Love also argues that she should have received an additional one-level

reduction in her offense level based on acceptance of responsibility. A defendant

may receive a two-level reduction in offense level for acceptance of responsibility,

and the government may move for an additional one-level reduction if the

defendant timely notified the government of her guilty plea, permitting the

government to avoid preparing for trial. See U.S.S.G § 3E1.1. Although the

district court awarded Love a two-level decrease, she argues that the district court

erred by failing to award a three-level decrease. She argues that the government

improperly refused to file the motion to punish her for exercising her appellate

rights. We disagree.

      The Sentencing Guidelines specifically provide the government with

discretion to withhold the one-level reduction when a defendant frivolously

contests relevant conduct. See U.S.S.G. § 3E1.1 cmt. 1(A). Even assuming that

the government’s purported improper motive would be sufficient to merit relief,

the record does not support Love’s argument. The government chose to exercise

its discretion not to move for an additional reduction because at sentencing Love

contested relevant conduct to which she already pled guilty. At the plea hearing,
                                         11
             Case: 16-16647      Date Filed: 09/27/2017   Page: 12 of 14


Love agreed to the government’s recitation of the facts of the offenses including

the weight of the fictional methamphetamine that she attempted to distribute. At

the sentencing hearing, however, she objected to this weight, arguing that her

offenses involved no methamphetamine. Given Love’s frivolous objection, the

government had discretion to refuse to move for an additional one-point reduction

in her offense level. The district court thus did not err when it refused to award

Love the additional reduction.

B.    Love’s Sentence Was Not Substantively Unreasonable.

      Although the district court ultimately varied substantially downward from

the guidelines range in imposing a 60-month sentence, Love argues that the 60-

month sentence was nonetheless substantively unreasonable. In reviewing the

substantive reasonableness of a sentence, we must “take[] into account the

§ 3553(a) factors as well as the advisory guidelines range.” United States v.

Keene, 470 F.3d 1347, 1350 (11th Cir. 2006). The § 3553(a) factors include the

nature and circumstances of the offense; the history and characteristics of the

defendant; the applicable guidelines range; and the need to reflect the seriousness

of the offense, deter criminal conduct, protect the public from the defendant’s

future crimes, and avoid unwarranted sentencing disparities. See 18 U.S.C.

§ 3553(a). District courts have broad discretion to impose a sentence within the

statutory range. See United States v. Booker, 543 U.S. 220, 233 (2005).


                                          12
             Case: 16-16647    Date Filed: 09/27/2017   Page: 13 of 14


      Love argues that the district court abused its discretion in imposing a 60-

month sentence. She primarily argues that in a case where the government

engaged in sentencing factor manipulation, it is unreasonable for a court to

consider the manipulated guidelines range in setting a reasonable sentence. But

because the government did not engage in sentencing manipulation, the sentence

cannot be unreasonable based on that ground.

      Indeed, we conclude that the court properly exercised its discretion when it

imposed a 60-month sentence. The district court considered, among other things,

the nature and circumstances of Love’s offense, including the fact that it occurred

in a reverse sting operation in which the government decided the quantity and type

of drugs that Love believed she was transporting; Love’s history and

characteristics, including her lack of criminal history and the economic pressures

that led her to accept the payments; and the need to avoid unwarranted sentencing

disparities. Love argues that the district court should have weighed these factors

differently and imposed a more lenient sentence, but we are not permitted to

second guess the district court’s weighing of the § 3553 factors. See United States

v. Snipes, 611 F.3d 855, 872 (11th Cir. 2010).

C.    A Clerical Error in the Judgment Necessitates Remand.

      Although we conclude that the district court did not err in sentencing Love,

the judgment contains a clerical error. We may raise sua sponte a clerical error in


                                         13
             Case: 16-16647      Date Filed: 09/27/2017    Page: 14 of 14


the judgment and remand with instructions that the district court correct the error.

See United States v. Anderton, 136 F.3d 747, 751 (11th Cir. 1998) (remanding to

district court when judgment cited incorrect statute). The judgment indicates that

the offenses charged in Counts 58 and 70 were conspiracy to attempt to distribute

methamphetamine. But in these counts Love was actually indicted for and pled

guilty to the substantive offense of attempting to distribute methamphetamine.

Because it is a fundamental error for the district court to have entered a judgment

reflecting a conviction for a crime for which Love was not charged, tried, or found

guilty, United States v. Massey, 443 F.3d 814, 822 (11th Cir.2006), we remand

with instructions for the district court to correct the judgment to reflect that the

offense charged in Counts 58 and 70 was attempting to distribute

methamphetamine.

                                   IV.    CONCLUSION

      For the foregoing reasons, Love’s sentence is affirmed. We remand for the

limited purpose of correcting the clerical error in the judgment.

       AFFIRMED and REMANDED IN PART.




                                           14